DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2 are currently under examination. Claims 3-8 are withdrawn from consideration. Claims 1-2 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Hui C. Wauters on 08/05/2021.
The application has been amended the claims as follows:
Claims 3-8 (Cancelled).
Allowable Subject Matter
Claims 1-2 are allowed.
The closest prior art is Collman et al. (JACS, 1974, 6800-6802).
Collman et al. teach polystyrene-supported Co-imidazole complex having the structure as shown below (page 6802):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, neither of Collman et al., nor any prior arts of record specifically teaches or suggests a polymer-supported metal with the specific molar ratio of imidazolyl groups to Zn atom, and the molar ratio of imidazolyl group to the polymer as per applicant claim 1. As a result, independent claim 1 and dependent claim 2 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/YUN QIAN/           Primary Examiner, Art Unit 1732